Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 101: the claims have been amended to incorporate a technical solution to a technical problem which integrate the judicial exception into a practical application. Specifically, the claims address the single-origin policy enforced by browsers that only permit access to memory by the domain that wrote to the memory. Specification [0082]. See also the parent applications U.S. 15/956910 (now U.S. 10,909,568) and U.S. 14/489875 (now U.S. 9,978,078) which addressed a similar issue with similar claim limitations.
35 USC § 103: the closest prior art includes U.S. 2009/0234737 (“Sarelson”) and U.S. 2010/0042010 (“Hassell”). Hassell teaches offers which are redeemable both on-line and in-store. Sarelson teaches obtaining offers from merchants to provide to publishers which are then presented to consumers. These offers are tracked and credit is allocated to publishers based on consumer redemption of the offers. Neither Sarelson nor Hassell teach “in response sending offer content that includes publisher-specific presentation of the offer, to the user device, instructing the user device to load a value that identifies the second publisher into persistent client-side storage of a browser of the user device, the value as loaded into persistent client-side storage is i) remotely accessible to a given domain from which the instruction to load the value into persistent client-storage is sent, and ii) remotely inaccessible to domains other than the given domain under a single-origin policy of the browser of the user device” as claimed.
Double Patenting: a proper terminal disclaimer has been filed and thus the non-statutory double patenting rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688